Order entered August 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00095-CR
                                      No. 05-12-00096-CR
                                      No. 05-12-00097-CR

                                NIX, THOMAS LEE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
              Trial Court Cause Nos. 003-82321-10, 003-82323-10, 003-82324-10

                                             ORDER
        The Court GRANTS appellant’s August 20, 2013 second motion for extension of time to

file appellant’s brief.

        We ORDER court reporter Denise Y. Condran to file a supplemental reporter’s record

within THIRTY DAYS from the date of this order that includes a transcript of all pre-trial

hearings. No further extensions will be granted.

        We ORDER appellant to file the brief within SIXTY DAYS from the date of this order.

No further extensions will be granted. If the brief is not filed within the specified time period,

the appeal will proceed without the brief.


                                                      /s/   LANA MYERS
                                                            JUSTICE